DETAILED ACTION
Status of Claims
Claims 1, 5, 7-13, and 15-20 are pending. Claims 2-4, 6, and 14 are canceled. Claims 5, 12-13, and 15-20 are withdrawn. Claims 1 and 7-11 are subject to examination on the merits.

Response to Amendments
Because the 9/2/2022 claim amendment is responsive, the claim objection and the 35 USC 112(b) rejections are withdrawn. Likewise, given the claim amendment and applicant’s arguments, the 35 USC 112(a) rejections are withdrawn.
Because claim 1 has been amended to recite that the substrate holder has “a table-shaped portion,” the 35 USC 112(f) interpretation of “substrate holder” is withdrawn.
Applicant asserts that the term “cooler” should not be interpreted under 35 USC 112(f) for reasons previously presented (see 5/17/2022 remarks). The arguments are not persuasive and they have been fully addressed in the 6/2/2022 Non-Final Action at para. 6. Thus, the 112(f) interpretation of “cooler” is maintained.

Response to Arguments
Applicant's arguments filed 9/2/2022 have been fully considered but they are not persuasive, for reasons below.
Applicant asserts that the prior art of record fails to teach limitations of claim 1 as amended (remarks at 16). Because those limitations are introduced through amendment, they are addressed in the rejections below.
Applicant asserts that YOSHIHARA still does not teach Marangoni convection because the IPA actually moves from the high-temperature region to the low-temperature region “due to a relatively larger pressure of the gas layer 112 in the high temperature region” and “this movement occurs due to the pressure difference caused by the temperature difference in the absence of frictional resistance, and is not due to Marangoni convection” (remarks at 17). This is not persuasive for several reasons. First, applicant’s assertion appears to be counsel’s argument without evidentiary support. Second, applicant’s position still does not explain: (1) how heater 72 positioned above the IPA liquid film changes the pressure of the gas layer below the IPA liquid film (see Fig. 44); (2) how the pressure difference is even sufficient to move the IPA liquid film; and (3) why Marangoni convection would not occur in Fig. 44, despite the knowledge of a person having ordinary skill in the art regarding temperature difference and Marangoni convection. Indeed, it’s well within the knowledge of a person having ordinary skill in the art that temperature difference in a liquid film causes the liquid film to move by Marangoni convection. See MERTENS at para. 0011, 0034 (“According to the Marangoni effect, by locally heating the liquid a temperature gradient will be created in the liquid meniscus. This temperature gradient creates an additional force exerted on the liquid film in the direction of the liquid film resulting in a good drying performance”). Thus, when YOSHIHARA teaches using a heater 72 positioned above the substrate to locally heat a portion of the IPA liquid film to create a temperature difference in the liquid film (see, e.g., fig. 44, para. 0487-90) and the temperature difference causes the liquid film to move (see, e.g., para. 0487-90), a person having ordinary skill in the art would understand or reasonably expect the IPA liquid film is moved by Marangoni convection.
Applicant asserts that “if YOSHIHARA was configured to discharge the IPA by Marangoni convection, it would not have been necessary to heat the IPA above the boiling point in order to reduce the friction force exerted between the substrate and the IPA in YOSHIHARA” (remarks at 18). This is not persuasive for several reasons. First, the assertion appears to be counsel’s argument without evidentiary support. Second, applicant’s assertion does not explain why Marangoni convection must be excluded in YOSHIHARA’s teachings, despite the knowledge of a person having ordinary skill in the art regarding temperature difference and Marangoni convection.
Applicant asserts that “unlike the claimed invention, which discharges the IPA by Marangoni convection, OGAWA discharges the IPA by high-speed evaporation (see paragraph [0033]). In a configuration in which IPA is discharged by evaporation, the discharge direction of the IPA is meaningless. . . . OGAWA only discloses the wafer transfer direction which has no relationship with the movement direction of the line-shaped heat source since the discharge of the IPA is caused by evaporation.” (remarks at 19). This is not persuasive. First, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413 (CCPA 1981); In re Merck & Co., 800 F.2d 1091 (Fed. Cir. 1986). Second, OGAWA was not used to teach drying IPA by Marangoni convection, but rather it’s well known in the art that an IPA dryer and a substrate can move relative to each other in a linear direction that’s parallel to the direction of the substrate’s pattern (see 6/2/2022 Non-Final Action at para. 54-55).

Claim Interpretation
As explained in previous Office Actions, this application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: 
 “Cooler” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
“Cooler” is interpreted as requiring the structure(s) of a cooling plate (see para. 0042), a cooled gas (see para. 0043), and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over AHMAD (US PGPUB 20140322921), in view of YOSHIHARA (US PGPUB 20150243542), MIYAZAKI (US PGPUB 20160025409), and OGAWA (US PGPUB 20140238452), and as evidenced by MERTENS (US PGPUB 20020148483).
Regarding claim 1, AHMAD teaches a substrate processing apparatus (abstract, fig. 1). AHMAD’s apparatus comprises: 
a substrate holder (stage assembly 22, para. 0044, fig. 1) having a table-shaped portion (see fig. 1), configured to hold a substrate (substrate placed on stage assembly 22, para. 0044, fig. 1) and rotatably provided in a chamber (see fig. 1); 
a nozzle (tubing 23 with spray mechanism 24, para. 0045, fig. 1) configured to supply a drying liquid toward a front surface of the substrate held by the substrate holder (supplying polar solvent, such as IPA, to substrate 21’s front surface, see para. 0045, 0048, fig. 1, Table II); 
a temperature adjustment part (cooling stage assembly 22 and microwave source 11) that includes a cooler (cooling stage assembly 22, fig. 1, para. 0044) configured to cool down an entire surface of the substrate (see para. 0044; see fig. 1, the size of the cooling stage assembly 22 matches with the size of the substrate 21) and a heater (microwave source 11, fig. 1, para. 0044) configured to heat the substrate (see para. 0044), and is configured to change a temperature of the front surface of the substrate (heating or cooling substrate 21, see para. 0044).
AHMAD teaches using radiation to heat the polar solvent (e.g., IPA) on the substrate (see abstract, para. 0018, 0026).
AHMAD does not explicitly teach:
“a controller configured to control the temperature adjustment part”;
“wherein the controller controls the temperature adjustment part to generate a temperature difference between a drying target area to be subjected to a drying process and an unprocessed area not to be subjected to the drying process in a liquid film of the drying liquid supplied onto the front surface of the substrate”;
“the heater includes a line-shaped heat source configured to move along the front surface of the substrate and change a heating position in the front surface of the substrate”;
“the controller controls the cooler to cool down an entire surface of the substrate”;
“the controller controls the line-shaped heat source to move in a direction in which the drying target area moves horizontally from an end portion of the front surface”;
“the controller controls movements of the line-shaped heat source to cause an edge of the liquid film to move by Marangoni convection, and  wherein a pattern having a predetermined shape is formed on the front surface of the substrate and the line-shaped heat source moves along a lengthwise direction of the pattern in conformity to the pattern.”
YOSHIHARA teaches a substrate processing apparatus that heats a solvent such as IPA on a substrate, just like the present application; thus YOSHIHARA is analogous. YOSHIHARA teaches a heater (infrared heater 72, fig. 44, para. 0487) positioned above the substrate and configured to heat a portion of the liquid film of solvent on the substrate W (see fig. 44, para. 0487). This heater is controlled by a controller (see para. 0487) and used to generate a temperature difference between a drying target area to be subjected to a drying process (see high-temperature area in fig. 42A, 42B, 43A, 43B, 44) and an unprocessed area not to be subjected to the drying process (see low-temperature area in fig. 42A, 42B, 43A, 43B, 44) in a liquid film of the drying liquid (a solvent such as IPA, para. 0349) supplied onto the front surface of the substrate W (see fig. 42A, 42B, 43A, 43B, 44, para. 0058, 0076, 0373, 0477-78, 0481, 0487, 0491, 0495-96). By generating this temperature difference, the liquid film of solvent can be removed from the substrate directly as a single continued mass (para. 0483), and removed quickly and efficiently (para. 0483-84, 0486, 0495, 0498). Such way of removing the solvent can also reduce or prevent pattern collapse (see, e.g., para. 0008), and reduce the occurrence of watermarks and/or particles (see, e.g., para. 0037, 0064, 0078).
YOSHIHARA also teaches a controller (controller 3, fig. 2 & 22, para. 0487) configured to control a temperature adjustment part (controlling hot plate 206, para. 0230, 0237; controlling hot plate 30’s heaters 33, para. 0373, 0413, 0477-78, 0481; controlling infrared heater 72, para. 0487). YOSHIHARA teaches the controller controls the temperature adjustment part to generate a temperature difference between a drying target area to be subjected to a drying process (e.g., high-temperature area) and an unprocessed area not to be subjected to the drying process (e.g., low-temperature area) in a liquid film of the drying liquid (e.g., IPA) supplied onto the front surface of the substrate (see fig. 42A-42B, 43A-43B, 44, para. 0058, 0076, 0373, 0477-78, 0481, 0487, 0491, 0495-96). 
Moreover, YOSHIHARA teaches the controller moves the boundary between the high-temperature region and the low-temperature region in accordance with the movement of the edge of the IPA liquid film (see para. 0481, 0495-96), which can facilitate the flow toward the low-temperature region (see para. 0481, 0495). YOSHIHARA teaches that the boundary between the high-temperature region and the low-temperature region and the edge of the IPA liquid film can move in the same direction (see para. 0481, 0495, see also fig. 42A-42B, 43A-43B, 44).
Although YOSHIHARA does not explicitly use the term “Marangoni convection,” a person having ordinary skill in the art would understand or reasonably expect that, by generating the temperature difference in the IPA liquid film, the heater (controlled by the controller) causes the edge of liquid film to move by Marangoni convection. It’s within the knowledge of a person having ordinary skill in the art that temperature difference in a liquid film causes the liquid film to move by Marangoni convection. See MERTENS at para. 0011, 0034 (“According to the Marangoni effect, by locally heating the liquid a temperature gradient will be created in the liquid meniscus. This temperature gradient creates an additional force exerted on the liquid film in the direction of the liquid film resulting in a good drying performance”).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify AHMAD to incorporate a heater (e.g., infrared heater 72) positioned above the substrate and configured to heat a portion of the liquid film of solvent on the substrate (see YOSHIHARA), with reasonable expectation of heating a solvent (e.g., IPA) on the substrate, for several reasons. First, using such heater to generate a temperature difference in the liquid film of solvent (e.g., IPA) has several benefits, such as removing quickly and efficiently the liquid as a single continued mass; reducing or preventing pattern collapse; reducing the occurrence of watermarks and/or particles (see YOSHIHARA). Given these benefits, a person having ordinary skill in the art would’ve been motivated to incorporate such a heater positioned above the substrate and configured to heat a portion of the liquid film of solvent on the substrate. Second, it’s well known in the art to position a heater above the substrate and heat a portion of the liquid film of solvent on the substrate (see YOSHIHARA). All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421 (2007); MPEP § 2143, A. Such heater, as incorporated, would serve the same function as before (e.g., heating a solvent on the substrate), thus yielding predictable results. 
MIYAZAKI teaches a substrate processing apparatus that heats a solvent (e.g., IPA, para. 0029-30) on a substrate, just like the present application; thus MIYAZAKI is analogous. MIYAZAKI also teaches a heater (irradiator 10A) positioned above the substrate and configured to heat a portion of the liquid film of solvent on the substrate (see fig. 8, para. 0069-71), wherein the heater is controlled by a controller (see para. 0023, 0033, 0036-37, 0044, 0046). Moreover, MIYAZAKI teaches the heater (irradiator 10A) is a line-shaped heat source (see fig. 8, para. 0069) configured to move along the substrate’s front surface and change a heating position in the substrate’s front surface (see fig. 8, para. 0069-71). In other words, MIYAZAKI teaches that the controller controls the movements of the line-shaped heat source.
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of AHMAD and YOSHIHARA to make the heater (e.g., infrared heater 72) line-shaped and movable along the substrate’s front surface (i.e., configured to move along the substrate’s front surface and change a heating position in the substrate’s front surface), with reasonable expectation of heating the solvent on the substrate, for several reasons. First, changing something’s shape and making it portable are considered obvious. See MPEP § 2144.04.IV.B and V.A. In this case, the combination of AHMAD and YOSHIHARA already teaches a heater positioned above the substrate and configured to heat a portion of the liquid film of solvent on the substrate. Making the heater line-shaped and movable along the substrate’s front surface (see MIYAZAKI) would yield the predictable result of heating the solvent on the substrate, as the heater would still perform its solvent-heating function as before. Indeed, YOSHIHARA already teaches moving the boundary between the low-temperature region and the high-temperature region in the substrate’s front surface (see para. 0485-86)—including moving that boundary in accordance with the movement of the edge of the IPA liquid film (see para. 0481, 0495-96)—just like how MIYAZAKI teaches moving the line-shaped heater along the substrate’s front surface and changing a heating position in the substrate’s front surface (see fig. 8, para. 0069-71). Second, it’s well known in the art that a heater can be positioned above the substrate and configured to heat a portion of the liquid film of solvent on the substrate (see YOSHIHARA; see also MIYAZAKI), wherein such heater is line-shaped and configured to move along the substrate’s front surface and change a heating position in the substrate’s front surface (see MIYAZAKI). All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. at 415-21; MPEP § 2143, A.
As an alternative ground, it would’ve been obvious to substitute the heater (e.g., infrared heater 72) as taught by AHMAD and YOSHIHARA with the line-shaped heater (e.g., irradiator 10A) as taught by MIYAZAKI, with reasonable expectation of heating the solvent on the substrate. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR, 550 U.S. at 415-21; MPEP § 2143, B. In this case, both heaters are positioned above the substrate and configured to heat a portion of the liquid film of solvent (e.g., IPA) on the substrate; their substitution would yield the predictable result of heating the solvent on the substrate. Indeed, YOSHIHARA already teaches moving the boundary between the low-temperature region and the high-temperature region in the substrate’s front surface (see para. 0485-86)—including moving that boundary in accordance with the movement of the edge of the IPA liquid film (see para. 0481, 0495-96)—just like how MIYAZAKI teaches moving the heat source along the substrate’s front surface and changing a heating position in the substrate’s front surface (see fig. 8, para. 0069-71).
Lastly, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of AHMAD, YOSHIHARA, and MIYAZAKI to incorporate a controller configured to control the temperature adjustment part (e.g., cooler and line-shaped heat source), with reasonable expectation of controlling temperature, for several reasons. First, automation is considered obvious, see MPEP § 2144.04.III, and the combination of AHMAD, YOSHIHARA, and MIYAZAKI already teaches the temperature adjustment part that includes a cooler (e.g., cooling stage assembly) and a heater (e.g., line-shaped heat source). In this case, incorporating a controller configured to control the temperature adjustment part would yield the predictable result of controlling the cooler and the heater. Second, it’s well known in the art to use a controller to control the temperature adjustment part (see YOSHIHARA; see MIYAZAKI). All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. at 415-21; MPEP § 2143, A. A controller, as incorporated, would serve the same function as before (e.g., controlling temperature adjustment part), thus yielding predictable results.
Specifically, in the combination of AHMAD, YOSHIHARA, and MIYAZAKI, the controller would be configured to: “control[] the temperature adjustment part to generate a temperature difference between a drying target area to be subjected to a drying process and an unprocessed area not to be subjected to the drying process in a liquid film of the drying liquid supplied onto the front surface of the substrate” (as explained above, the combination teaches a heater for heating the IPA liquid film to generate a temperature difference in the liquid film, wherein the heater can be line-shaped and movable); “control[] the cooler to cool down an entire surface of the substrate” (as explained above, the combination teaches the cooler can cool down an entire surface of the substrate); “control[] the line-shaped heat source to move in a direction in which the drying target area moves horizontally from an end portion of one side of the substrate” (as explained above, the combination teaches moving the line-shaped heat source horizontally across the substrate’s front surface, which means the boundary between the high-temperature region and the low-temperature region and an edge of the IPA liquid film would also be moved in the same direction; YOSHIHARA further teaches moving a heat source from an end portion of the substrate’s front surface, see fig. 43A-43B, 46A-46B); “control[] movements of the line-shaped heat source to cause an edge of the liquid film to move by Marangoni convection” (as explained above, the combination teaches the controller controls the movements of the line-shaped heat source, wherein the heat source creates a temperature difference in the liquid film, causing an edge of the liquid film to move by Marangoni convection).
The phrase “wherein a pattern having a predetermined shape is formed on the front surface of the substrate” is interpreted as intended use, because it’s directed to the article (substrate) worked upon, not a requisite structure of the claimed apparatus. See MPEP § 2115. Nonetheless, it’s well known in the art that the substrate’s front surface can have a pattern with a predetermined shape (see YOSHIHARA at para. 0162, 0231-34, 0236, 0395, fig. 11).
The combination of AHMAD, YOSHIHARA, and MIYAZAKI does not explicitly teach the line-shaped heat source “moves along a lengthwise direction of the pattern in conformity to the pattern.”
OGAWA teaches an IPA drying apparatus for drying a substrate 2 (see fig. 1-3), just like the present application; thus OGAWA is analogous. OGAWA teaches a pattern having a predetermined shape is formed on the front surface of the substrate 2 (see abstract, para. 0027). OGAWA teaches that the IPA dryer (drying treatment section 7) and the horizontally-oriented substrate 2 are moving relative to each other in a linear direction (see fig. 1-3), and substrate 2 is aligned (see para. 0031) so that the substrate’s pattern is parallel to that linear direction (see para. 0031). In other words, the IPA dryer and the substrate are moving relative to each other along a lengthwise direction of the pattern in conformity to the pattern. By drying the substrate in a direction that’s parallel to the direction of the substrate’s pattern, pattern collapse on the substrate can be reduced (para. 0034). OGAWA explicitly teaches that its teachings can be applied to a single wafer type cleaning apparatus (para. 0040).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of AHMAD, YOSHIHARA, and MIYAZAKI to align the substrate so that the line-shaped heat source moves in a direction parallel to the direction of the substrate’s pattern (i.e., along a lengthwise direction of the pattern in conformity to the pattern), with reasonable expectation of drying the substrate, for several reasons. First, when an IPA dryer and a substrate are moved relative to each other in a linear direction that’s parallel to the direction of the substrate’s pattern (i.e., along a lengthwise direction of the pattern in conformity to the pattern), pattern collapse can be reduced (see OGAWA at para. 0034). Given this benefit, a person having ordinary skill in the art would’ve been motivated to align the substrate’s pattern to be parallel with the direction of movement of the line-shaped heat source, such that the line-shaped heat source moves along a lengthwise direction of the pattern in conformity to the pattern. Second, it’s well known in the art to align a substrate relative to an IPA dryer, wherein the substrate and the IPA dryer are moved relative to each other along a lengthwise direction of the substrate’s pattern in conformity to the pattern (see OGAWA). Indeed, OGAWA explicitly teaches that its teachings can be applied to a single wafer type cleaning apparatus. All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. at 415-421; MPEP § 2143, A.
Additionally, it would’ve been obvious to configure the controller to align the substrate so that the line-shaped heat source moves along a lengthwise direction of the substrate’s pattern in conformity to the pattern. That’s because automation is considered obvious, see MPEP § 2144.04.III, and the combination of AHMAD, YOSHIHARA, MIYAZAKI, and OGAWA already teaches aligning the substrate so that the line-shaped heat source moves along a lengthwise direction of the pattern in conformity to the pattern. As explained above, the combination already teaches that the controller is configured to control the movements of the line-shaped heat source.
Regarding claim 7, the combination of AHMAD, YOSHIHARA, MIYAZAKI, and OGAWA teaches the substrate processing apparatus of Claim 1. As explained above, in the combination, the controller would be configured to control the temperature adjustment part (e.g., cooler and line-shaped heat source). Specifically, this means that the controller would be configured to “control[] the temperature adjustment part to generate a temperature gradient on the front surface of the substrate so that the liquid film moves from the drying target area toward the unprocessed area.” As explained above, the combination teaches the heater is positioned above the substrate and configured to heat a portion of the liquid film of solvent; the heater can be line-shaped and movable along the substrate’s front surface; the controller is configured to control the temperature adjustment part to generate a temperature difference in the liquid film, causing the IPA to flow from a high-temperature region to a low-temperature region.
Regarding claim 8, the combination of AHMAD, YOSHIHARA, MIYAZAKI, and OGAWA teaches the substrate processing apparatus of Claim 7. As explained above, in the combination, the controller would be configured to control the temperature adjustment part (e.g., cooler and line-shaped heat source). Specifically, this means that the controller would be configured to “control[] the temperature adjustment part to generate a temperature gradient on the front surface of the substrate so that the liquid film moves from the drying target area toward the unprocessed area in conformity to the pattern.” As explained above, the combination teaches that the controller is configured to control the temperature adjustment part to generate a temperature difference in the IPA liquid film, causing the liquid film to flow from a high-temperature region to a low-temperature region; the heater is a line-shaped heat source positioned above the substrate; the controller is configured to control the movements of the line-shaped heat source to move along a lengthwise direction of the pattern in conformity to the pattern.
Regarding claim 9, the combination of AHMAD, YOSHIHARA, MIYAZAKI, and OGAWA teaches the substrate processing apparatus of Claim 1. As explained above, the combination teaches the heater is configured to heat a portion of the front surface of the substrate.
As explained above, in the combination of AHMAD, YOSHIHARA, MIYAZAKI, and OGAWA the controller would be configured to control the temperature adjustment part (e.g., cooler and line-shaped heat source). Specifically, this means that the controller would be configured to “increase[] a heating amount of the substrate heating part with an lapse of a period of time during which a temperature gradient is generated on the front surface of the substrate.” For example, the controller can adjust the power and temperature of various heaters (see YOSHIHARA at para. 0230, 0237, 0373, 0413, 0477-78, 0487), and control the temperature adjustment part to generate a temperature difference in a liquid film of the solvent supplied onto the front surface of the substrate (as explained above). As another example, the controller also controls the movement of the heater (as explained above), which includes the duration that the heater stays above a given position in the IPA liquid film; thus, the longer the heater stays above a given position, the higher the amount of heat is provided by the heater to that position.
Regarding claim 10, the combination of AHMAD, YOSHIHARA, MIYAZAKI, and OGAWA teaches the substrate processing apparatus of Claim 1. The combination does not explicitly teach the substrate holder is capable of inclining the substrate. But YOSHIHARA teaches that the substrate holder can be configured to incline the substrate (see fig. 13H, 16, 39B, para. 0162, 0182, 0299-0301, 0469, 0472-73) by using an attitude changing unit 290 comprising extensible units 224 (see fig. 4, 16, para. 0179-82, 0298-99, 0315). Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to further modify the combination of AHMAD, YOSHIHARA, MIYAZAKI, and OGAWA to incorporate an attitude changing unit (see YOSHIHARA), with reasonable expectation of tilting the substrate, for several reasons. First, by tilting the substrate, IPA liquid film on the substrate moves under its own weight while remaining in a liquid mass without being split into droplets, such that the IPA liquid film is removed smoothly and completely (see YOSHIHARA at para. 0303, 0308). Given this benefit, a person having ordinary skill in the art would’ve been motivated to incorporate an attitude changing unit. Second, it’s well known in the art to have an attitude changing unit for tilting the substrate. All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. at 415-21; MPEP § 2143, A. An attitude changing unit, as incorporated, would still perform the same function as before (e.g., tilting the substrate), thus yielding predictable results.
Regarding claim 11, the combination of AHMAD, YOSHIHARA, MIYAZAKI, and OGAWA teaches the substrate processing apparatus of Claim 1. As explained above, the combination teaches the heater positioned above the substrate and configured to heat a portion of the liquid film of solvent; the heater can be line-shaped and movable along the substrate’s front surface. Thus, as the heater moves along the substrate’s front surface, the heater can heat an area including a center of the substrate.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, including: 
CHAO (US PGPUB 20180292758) teaches a single wafer type cleaning apparatus 20 that can hold a wafer in the horizontal orientation and rotate the wafer (see fig. 2, para. 0038-40), wherein the wafer has a pattern (see fig. 1) and an orientation notch 304 (see fig. 3, para. 0050), wherein the cleaning apparatus 20 uses an alignment unit 211 (comprising a light emitter and a light receiver, para. 0050) to detect the notch and thereby aligning the wafer (see para. 0050, 0056, fig. 4A).
OKUTANI-148 (US PGPUB 20160214148) teaches an image taking unit 140 that takes images of the liquid film on the substrate and the controller determines the peripheral edge of the liquid film on the substrate (see para. 0273-274).
KOGA (US PGPUB 20060205239) teaches a camera 43 that detects the orientation of the substrate (see para. 0044).
OKUTANI-908 (US PGPUB 20140127908) teaches a substrate processing apparatus comprising a substrate holding part (substrate holding unit 4, wafer holding unit 302, wafer holding unit 702); a drying liquid supply part (organic solvent outlet port 46); a temperature adjustment part (heater 5, heater 703); and a controller (fig. 5, para. 0086) configured to control the temperature adjustment part (controlling heater, fig. 5, para. 0032, 0087).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Zhang whose telephone number is (571)272-3422.  The examiner can normally be reached on M-F 09:00-17:00 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.Z.Z./Examiner, Art Unit 1714
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714